Exhibit 10.2

BONUS AGREEMENT

This Bonus Agreement (the “Agreement”) is entered into this 21st day of June,
2015 by and between Frank A. Calderoni (“Executive”), an individual, and Red
Hat, Inc. (the “Company”).

AGREEMENT

The parties hereby agree as follows:

1. Signing and Relocation Bonuses. The Company agrees to pay Executive (x) a
Signing Bonus totaling Four Million Dollars ($4,000,000.00) and (y) a Relocation
Bonus of Five Hundred Thousand ($500,000.00) (the Signing Bonus and the
Relocation Bonus collectively, the “Bonus”), less all customary and standard
withholdings, subject, however, to the satisfaction of the Offer Terms (as
defined below).

2. Terms. (a) Subject to Executive’s continuing employment by the Company,
(i) the Signing Bonus will be paid to Executive on or prior to the earlier of
(x) thirty calendar days following the date on which the Company receives notice
from Executive confirming that his legal domicile is within North Carolina (the
“Notice Date”) and (y) December 1, 2015, and (ii) the Relocation Bonus will be
paid to Executive within thirty calendar days of the Notice Date.

(b) Executive acknowledges and agrees that if he resigns from his employment
with the Company without Good Reason (as defined below) or is discharged by the
Company for Good Cause (as defined below) after payment of the Bonus by the
Company to Executive within the twenty-four (24)-month period beginning on
July 13, 2015 (the “Repayment Period”), he will repay to the Company in cash a
pro rata share of the Bonus based on the number of days remaining in the
Repayment Period, calculated from Executive’s last day of employment with the
Company. Such repayments must be made by Executive within thirty (30) days of
his resignation or discharge for Good Cause.

(c) “Good Cause” for purposes of this Agreement means conduct involving one or
more of the following:

 

  1. the conviction of Executive of, or, plea of guilty or nolo contendere by
Executive to, a felony;

 

  2. the willful misconduct by Executive resulting in material harm to the
Company;

 

  3. fraud, embezzlement, theft or dishonesty by Executive against the Company
or any subsidiary resulting in material harm to the Company;

 

  4. repeated and continuing failure of Executive to follow the proper and
lawful directions of the Company’s Chief Executive Officer or the Board of
Directors after a written demand is delivered to Executive that specifically
identifies the manner in which the Chief Executive Officer or the Board of
Directors believes that Executive has failed to follow such instructions;



--------------------------------------------------------------------------------

  5. executive’s current alcohol or prescription drug abuse affecting work
performance, or current illegal use of drugs, regardless of the effect on work
performance;

 

  6. material violation of the Company’s Code of Business Conduct and Ethics by
Executive that causes harm to the Company; or

 

  7. executive’s material breach of any term of the Executive Agreement, this
Agreement or any other applicable confidentiality and/or non-competition
agreements with the Company.

Notwithstanding the foregoing, a discharge for Good Cause shall not have
occurred unless (x) the Company gives written notice to Executive of the
Company’s intention to discharge Executive’s employment within sixty (60) days
after the Board of Directors has knowledge that an event constituting Good Cause
has occurred, specifying in reasonable detail the circumstances constituting
Good Cause, and (y) there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for such purpose (after reasonable notice is provided
to Executive and Executive is given an opportunity, together with legal counsel,
to be heard before the Board of Directors) finding that, in the good faith
opinion of the Board of Directors, Executive has engaged in the conduct
described above and specifying the particulars thereof in detail.

(d) “Good Reason” for purposes of this Agreement means one or more of the
following:

 

  1. a material reduction in Executive’s rate of annual base salary, other than
an across-the-board reduction applicable to all Participants (as defined in Red
Hat’s Senior Management Severance Plan, dated December 22, 2008 (the “Severance
Plan”)) of not more than 10%;

 

  2. a reduction in Executive’s individual annual target bonus opportunity,
other than an across-the-board reduction applicable to all Participants (as
defined in the Severance Plan) of not more than 10%;

 

  3. a significant and substantial reduction of Executive’s responsibilities and
authority, or a material adverse change in Executive’s reporting relationship
(e.g. not reporting directly to Red Hat’s Chief Executive Officer); or

 

  4. any requirement of Red Hat that Executive be based anywhere more than fifty
(50) miles from Executive’s primary office location and in a new office location
that is a greater distance from Executive’s principal residence.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless Executive gives written notice to Red Hat of Executive’s
intention to terminate employment within sixty (60) days after the occurrence of
the event constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and Red Hat fails within thirty
(30) days after receipt of such notice to cure the circumstances constituting
Good Reason.

 

2



--------------------------------------------------------------------------------

(e) The “Offer Terms” shall mean the terms and conditions of this Agreement and
the Offer Letter, dated June 17, 2015, including but not limited to the
Executive Agreement contemplated by the Offer Letter.

3. Written Consent For Set Off. By signing this Agreement, Executive agrees
that, if he is obligated to re-pay the Company for any portion of the Bonus
under this Agreement, Executive shall, at the time such portion becomes due and
owing by Executive to the Company, provide written consent for the Company to
withhold any payments due and owing to Executive from the Company (including,
but not limited to base salary, bonuses, incentive compensation, vacation pay,
severance pay, and any other remuneration due and owing to Executive) and apply
such withholding against Executive’s obligation to repay the relevant portion of
the Bonus; provided, however, that the Company shall retain all rights at law
and equity which it may have to obtain payment in full of any amount owed to it
under the Agreement, whether or not it elects to seek Executive’s written
consent to withhold any such payment and/or in fact does withhold such payment.
Executive represents and warrants that he will sign all appropriate
documentation as necessary to effectuate the terms of this Agreement and the
relevant portion of the Bonus as applicable.

4. Effective Date. The term of this Agreement shall commence upon the later of
Executive’s execution of (x) this Agreement and (y) in Raleigh, NC, the
Executive Agreement in a form acceptable to the Company, and shall end on the
last day of the Repayment Period, but if Executive incurs any repayment
obligation under the terms of this Agreement and such obligation is not
satisfied by the last day of the Repayment Period, the term of this Agreement
shall not end until Executive satisfies such obligation.

5. Not an Employment Contract. This Agreement shall not constitute a contract of
employment for a specified term and shall in no way prejudice or alter the
Company’s right to terminate Executive’s employment, or to modify any terms or
conditions of Executive’s employment, at will.

6. Governing Law. This Agreement will be governed by and construed, interpreted
and enforced in accordance with the laws of the State of North Carolina without
giving effect to the principles thereof relating to the conflict of laws.

7. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, proposals, agreements, and understandings (whether written or
oral) between the parties with respect to the subject matter. Executive warrants
and represents that he has not relied on any oral or written representations not
included in, or made before, this Agreement in entering this Agreement. Nothing
in this Agreement is intended to supersede or modify the written Executive
Agreement between Executive and the Company, which will remain in full effect
once executed.

8. No Oral Modification. No oral modifications, express or implied, may vary the
terms of this Agreement between the parties to this Agreement. This Agreement
may be modified only by a writing signed by Executive and by an authorized
officer of the Company.

 

3



--------------------------------------------------------------------------------

Any representations contrary to this Agreement, express or implied, other than
in a writing signed by an authorized officer of the Company, are expressly
disclaimed.

9. No Waiver. The Company’s failure to enforce any provisions of this Agreement
will not constitute waiver of its rights under this Agreement.

10. Severability. In the event that any portion of this Agreement shall be found
to be void or unenforceable for any reason, then such provision shall be deemed
modified so as to be enforceable for the purpose of the proceedings to the
extent necessary to permit the remaining provisions to be enforced.

11. Notices. All communications under this Agreement shall be in writing and
effective only upon receipt and if to the Company, shall be delivered, mailed or
sent to the Company to Red Hat, Inc., 100 East Davie Street, Raleigh, North
Carolina 27601, Attention: Chief Executive Officers, with a copy to the General
Counsel; and if to Executive, shall be delivered, mailed or sent to Frank A.
Calderoni at the address specified below, or his last known address.

 

4



--------------------------------------------------------------------------------

The parties are signing this Bonus Agreement as of the day and year stated
above.

 

EXECUTIVE     COMPANY By:  

/s/ Frank A. Calderoni

    By:  

/s/ DeLisa Alexander

  Frank Calderoni     Name:   DeLisa Alexander       Title:   EVP, CPO   Address
for Notices:                                                              

 

       

 

     

 

5